Citation Nr: 0616490	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  96-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include decreased visual acuity and iritis, to include as 
secondary to prescription medication therapy for service-
connected keratosis folliculitis.

2.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1976 to June 1984, 
when she was discharged on account of physical disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a December 1997 RO hearing and the veteran and a 
friend testified at a January 1999 Board hearing.  This 
matter was previously before the Board and was remanded in 
May 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

The Board notes that by way of an April 2000 rating decision, 
the RO granted entitlement to service connection for dry eyes 
with photophobia, secondary to prescription medication 
therapy for service-connected keratosis folliculitis.  This 
is considered a full grant of the benefits sought and this 
issue is no longer considered to be in appellate status.


REMAND

As to the issue of entitlement to service connection for a 
eye disability, the Board notes that the veteran is claiming 
that her eye disabilities are caused by the medication she 
takes for her service-connected dermatologic disability.  
There are several VA examination reports of record which show 
that the veteran has decreased visual acuity; however, none 
of the examination reports directly address whether the 
veteran currently suffers from iritis or the etiology of the 
veteran's decreased visual acuity.  As noted above, the 
veteran is currently service connected for photophobia and 
dry eyes based on the fact that the medical evidence of 
record shows that these eye disabilities are caused by the 
medication she takes for her service-connected dermatologic 
disability.  In light of these facts, the Board finds that a 
VA examination with etiology opinion is necessary to 
determine the etiology of the veteran's decreased visual 
acuity and to determine if the veteran currently suffers from 
iritis and, if so, whether such disability is related to the 
veteran's active duty service, including her prescription 
medication therapy for her service-connected keratosis 
folliculitis.

As to the issue of entitlement to an increased rating for a 
right ankle sprain, the May 1999 Board remand notes that the 
veteran sustained post-service injuries to her ankle and that 
the medical evidence of record, specifically the January 1997 
VA examination report, shows that part of her current 
disability is due to the post-service injuries.  The remand 
instructions dictated that the veteran be afforded an 
additional examination and that the examiner address the 
multiple ankle injuries and fully describe the impairment due 
to each injury.  The instructions also directed that the 
examiner address whether the post-service injuries were 
etiologically related to the original injury.  Unfortunately, 
the February 2001 VA examination report does not address the 
in-service and post-service ankle injuries and the residuals 
attributable to each.  Although the April 2003 VA examination 
report notes that the degree of stated disability was not 
supported by the medical record or the examination and that 
it was unlikely that the veteran's pain, weakness, tendency 
to fall, and lack of coordination were solely attributable to 
the in-service injury, the examination report does not 
address what current symptoms are attributable to the in-
service injury.  Additionally, VA treatment records indicate 
a history of symptom magnification in regards to the right 
ankle disability.  Therefore, the Board believes that a new 
examination is necessary to determine what current 
symptomatology of the veteran's right ankle is attributable 
to her in-service injury (and any post-service etiologically 
related injuries), as opposed to any unrelated post-service 
injuries or symptom magnification.

Finally, as to the issue of entitlement to TDIU, the Board 
notes that the record appears to show that the veteran has 
not worked in many years and that she is currently receiving 
Social Security Disability benefits in part due to her 
service-connected skin disease.  Unfortunately, there is no 
medical evidence of record which addresses the issue of 
whether the veteran's service-connected disabilities preclude 
her from obtaining and retaining all forms of substantially 
gainful employment consistent with her education and work 
experience

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for TDIU and an 
eye disability and for an increased rating for her ankle 
disability, but she was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that increased ratings and an effective 
date for the award of benefits will be assigned if an 
increased rating, service connection or TDIU is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish the claims sought on appeal, to 
include the effective dates.



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran and 
her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded a VA 
examination to address the current extent 
and severity of her service-connected 
right ankle disability.  It is imperative 
that the veteran's c-file be made 
available to the examiner for review in 
connection with the examination and the 
examiner should pay particular attention 
to the January 1997 and April 2003 VA 
examination reports.  The examiner should 
be asked to determine the current extent 
and severity of the veteran's right ankle 
disability.  In particular, the examiner 
should be asked to determine what current 
symptomatology is attributable to her 
original service-connected right ankle 
disability, as opposed to any unrelated 
post-service right ankle injuries or 
symptom magnification.  The examiner 
should also specifically address if the 
veteran's post-service injuries are 
etiologically related to the service-
connected disability.  If so, the 
examiner should clearly describe the 
extent and severity of symptomatology of 
the residuals of the in-service ankle 
injury and any etiologically related 
post-service injuries.  If the examiner 
is unable to differentiate between the 
symptomatology attributable to the 
original injury (and any possible 
etiologically related post-service 
injuries) and that which is attributable 
to any unrelated post-service injuries or 
symptom magnification, the examiner 
should so state.  A rationale should be 
provided for all opinions expressed.

3.  The veteran should be afforded a VA 
ophthalmology examination.  It is 
imperative that the veteran's c-file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to address 
whether the veteran currently suffers 
from decreased visual acuity and/or 
iritis.  For any decreased visual acuity 
and/or iritis found on examination, the 
examiner should be asked to opine whether 
it is at lease as likely as not (a degree 
of probability of 50 percent or higher) 
that any current decreased visual acuity 
and/or iritis disability is etiologically 
related to the veteran's active duty 
service, including the prescription 
medication therapy for her service-
connected dermatological disability.

4.  After determining whether service 
connection is warranted for an eye 
disability and determining whether an 
increased rating is warranted for the 
veteran's service-connected ankle 
disability, the RO should make 
arrangements for the veteran to undergo 
an Industrial and Social Survey 
Examination.  After reviewing the 
veteran's claims file, the social worker 
should address the following:  Do the 
veteran's service-connected disabilities 
preclude her from obtaining and retaining 
all forms of substantially gainful 
employment consistent with her education 
and work experience?

5.  The RO should then review the 
expanded record and readjudicate the 
claims for a rating in excess of 
10 percent for the right ankle 
disability, service connection for an eye 
disability, and a TDIU.  If the claims 
are not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 


The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






